DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification

The disclosure is objected to because of the following informalities: Paragraph 0034 recites 1, and S1 for the same satellite.  
Appropriate correction is required.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the satellite in figure 3 is shown as S2, however, it was recited in in paragraph 0042 ‘figure 3, the projector may be mounted on satellite S1 in the vicinity of the moon M facing the near side of the moon M’. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

          A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. “The method of claim 1, wherein the light reflected from the celestial body comprises ambient light.”  was determined to be indefinite because the italicized claim limitation is not directed to a method it is a directed to a system/apparatus which recites “A system for rendering a composite image that includes light reflected from a surface of a celestial body, the system comprising”

          The method as claimed is a system, the wording should be the system as claimed using the method or requiring the method of claim 1 that includes light reflected ecetera.


In the instant case, it is unclear what applicant is distinctly claiming from the dependent claim(s) 36, 37 deriving from apparatus/system claims 1 which don’t set forth a method in the limitations. Accordingly, the claim(s) 36, and 37 will not be further treated on the merits.


Claims 36-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5-6, 8-9, 12, 26-28, 30-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keerbal Space Program (November 3, 2016 https://forum.kerbalspaceprogram.com/index.php?/topic/151419-can-we-turn-the-moon-into-a-projection-tv/ ), in view of, Aleksandrov (WO 2014/021743 A2).

         In regards to claim 1, Keerbal Space Program discloses a system for rendering a composite image that includes light reflected from a surface of a celestial body, the system comprising: (‘posting 1 discloses the idea of the projection of laser light onto the moon with company logo information; posting 8 discloses the concept of a single projector at a Lagrange point as opposed to a geosynchronous orbit.’) 

          i) a projector configured to project the image; (‘posting 1 discloses the idea of the projection of laser light onto the moon with company logo information; posting 8 discloses the concept of a single projector at a Lagrange point as opposed to a geosynchronous orbit.’)

          Keerbal Space Program does not teach:

          ii) a camera oriented to capture as the composite image, at least a portion of the projected image and the reflected light; and 

          iii) a transmitter configured to transmit the captured image to viewer remote from the camera.  

          Aleksandrov teaches:


          ii) a camera oriented to capture as the composite image, at least a portion of the projected image and the reflected light; and (2 fig. 3, ‘camera’, ‘shows cameras on a satellite that can be configured to transmit a reflection and transmit telemetry to a celestial body such as earth and the like.’) 

          iii) a transmitter configured to transmit the captured image to viewer remote from the camera.  (2 fig. 3, ‘camera’, ‘shows cameras on a satellite that can be configured to transmit a reflection and transmit telemetry to a celestial body such as earth and the like.’) 

          It would have been obvious before the effective filing date of the invention to combine the ‘concept’ of Keerbal Space Program with the ‘system’ of Aleksandrov’ in order to provide a method of projecting an image upon a celestial body, and transmitting the information to the desired destination.

         In regards to claim 2, Keerbal Space Program discloses a system as claimed in claim 1, (see claim rejection 1) Aleksandrov teaches wherein at least one of the projector and the camera is mounted on a satellite. (2-3 fig. 3, ‘projector’, ‘satellite’, ‘space platform’, ‘antenna’)

          In regards to claim 5, Keerbal Space Program discloses a system as claimed in claim 2, (see claim rejection 2) wherein the satellite is in orbit around the celestial body.  (‘posting 1 discloses the idea of the projection of laser light onto the moon with company logo information; posting 8 discloses the concept of a single projector at a Lagrange point as opposed to a geosynchronous orbit.’) 


          In regards to claim 6, Keerbal Space Program discloses discloses a system as claimed in claim 1, (see claim rejection 1) Aleksandrov teaches wherein at least one of the projector and the camera is positioned on or suspended above surface.  (2-3 fig. 3, ‘projector’, ‘satellite’, ‘space platform’, ‘antenna’)


         In regards to claim 8, Keerbal Space Program discloses a system as claimed in claim 1, (see claim rejection 1) Aleksandrov  teaches wherein the projector is programmed to scan/ trace one or more beams to form the image.  2 fig. 3, ‘camera’, ‘shows cameras on a satellite that can be configured to transmit a reflection and transmit telemetry to a celestial body such as earth and the like.’) 


          In regards to claim 9, Keerbal Space Program discloses discloses a system as claimed in claim 1, (see claim rejection 1) Aleksandrov teaches wherein the transmitter and system is configured to transmit the image by a signal to reach the earth.  2 fig. 3, ‘camera’, ‘shows cameras on a satellite that can be configured to transmit a reflection and transmit telemetry to a celestial body such as earth and the like.’) 


          In regards to claim 12, Keerbal Space Program discloses discloses a system as claimed in claim 1, (see claim rejection 1) wherein the celestial body is the moon. (‘posting 1 discloses the idea of the projection of laser light onto the moon with company logo information; posting 8 discloses the concept of a single projector at a Lagrange point as opposed to a geosynchronous orbit.’)

          In regards to claim 15, Keerbal Space Program discloses a system as claimed in claim 1, (see claim rejection 1) further comprising a controller configured to target the image onto the dark phase area. (‘The recitation: How much energy would this require? I suppose it would only be effective during new and crescent moons since there is no way a laser can compete with the luminance of the lunar surface under sunlight.’; ‘suggests the light can be beamed more effectively when the orientation of the moon is crescent because of the darkness on the celestial body. Therefore for one with ordinary skill this would be obvious, because one would’nt want to project onto the bright side of the moon/celestial body, since the image would be washed out.’)

           In regards to claim 26, Keerbal Space Program discloses discloses a method of displaying an image, comprising: (‘posting 1 discloses the idea of the projection of laser light onto the moon with company logo information; posting 8 discloses the concept of a single projector at a Lagrange point as opposed to a geosynchronous orbit.’)

          utilizing a projector to project an image towards a targeted region of a celestial body, (‘posting 1 discloses the idea of the projection of laser light onto the moon with company logo information; posting 8 discloses the concept of a single projector at a Lagrange point as opposed to a geosynchronous orbit.’)
 

          while the targeted region is oriented away from receiving direct sunlight; (‘The recitation: How much energy would this require? I suppose it would only be effective during new and crescent moons since there is no way a laser can compete with the luminance of the lunar surface under sunlight.’; ‘suggests the light can be beamed more effectively when the orientation of the moon is crescent because of the darkness on the celestial body. However, the far-side of the moon is always dark, and it known in the art to use dark backgrounds to effectively improve imaging’)

          utilizing a camera to capture a composite image comprising both the projected image and a background image of the targeted region; and(‘posting 1 discloses the idea of the projection of laser light onto the moon with company logo information; posting 8 discloses the concept of a single projector at a Lagrange point as opposed to a geosynchronous orbit.’; (‘The recitation: How much energy would this require? I suppose it would only be effective during new and crescent moons since there is no way a laser can compete with the luminance of the lunar surface under sunlight.’; ‘suggests the light can be beamed more effectively when the orientation of the moon is crescent because of the darkness on the celestial body.’)


         Aleksandrov teaches:

          providing data from the composite image for visual rendering to a viewer.  (2 fig. 3, ‘camera’, ‘shows cameras on a satellite that can be configured to transmit a reflection and transmit telemetry to a celestial body such as earth and the like.’) 

          In regards to claim 27, Keerbal Space Program discloses a method of claim 26, (see claim rejection 26) further comprising including an advertisement in the projected image (‘posting 1 discloses the idea of the projection of laser light onto the moon with company logo information; posting 8 discloses the concept of a single projector at a Lagrange point as opposed to a geosynchronous orbit.’)

          In regards to claim 28, Keerbal Space Program discloses a method of claim 26, (see claim rejection 26) further comprising utilizing the projector to project a dynamic message in the projected image. (‘posting 1 discloses the idea of the projection of laser light onto the moon with company logo information; posting 8 discloses the concept of a single projector at a Lagrange point as opposed to a geosynchronous orbit.’) 

          In regards to claim 30, Keerbal Space Program discloses a method of claim 26, (see claim rejection 26) further comprising utilizing a portion of the far side of the moon as the targeted region. (‘The recitation: How much energy would this require? I suppose it would only be effective during new and crescent moons since there is no way a laser can compete with the luminance of the lunar surface under sunlight.’; ‘suggests the light can be beamed more effectively when the orientation of the moon is crescent because of the darkness on the celestial body. However, the far-side of the moon is always dark, and it known in the art to use dark backgrounds to effectively improve imagin

          In regards to claim 31, Keerbal Space Program discloses discloses a method of claim 26, (see claim rejection 26) further comprising utilizing a portion of the near side of the moon as the targeted region, during dark phase of the near side. (‘The recitation: How much energy would this require? I suppose it would only be effective during new and crescent moons since there is no way a laser can compete with the luminance of the lunar surface under sunlight.’; ‘suggests the light can be beamed more effectively when the orientation of the moon is crescent because of the darkness on the celestial body. However, the far-side of the moon is always dark, and it known in the art to use dark backgrounds to effectively improve imaging’)


          In regards to claim 32, Keerbal Space Program discloses a method of claim 26, (see claim rejection 26) Aleksandrov teaches further comprising utilizing at least one satellite to carry at least one of the projector and the camera.  (2 fig. 3, ‘camera’, ‘shows cameras on a satellite that can be configured to transmit a reflection and transmit telemetry to a celestial body such as earth and the like.’)

          In regards to clam 33, Keerbal Space Program discloses discloses a method of claim 26, (see claim rejection 26) Aleksandrov teaches further comprising utilizing a surface based location for at least one of the projector and the camera. (‘posting 1 discloses the idea of the projection of laser light onto the moon with company logo information; posting 8 discloses the concept of a single projector at a Lagrange point as opposed to a geosynchronous orbit.’) 



          In regards to claim 34, Keerbal Space Program discloses a method of claim 26, (see claim rejection 26) Aleksandrov teaches further comprising utilizing a location raised above the surface for at least one of the projector and the camera.  (‘posting 1 discloses the idea of the projection of laser light onto the moon with company logo information; posting 8 discloses the concept of a single projector at a Lagrange point as opposed to a geosynchronous orbit.’) 

 

          In regards to claim 35, Keerbal Space Program discloses a method of claim 26, (‘posting 1 discloses the idea of the projection of laser light onto the moon with company logo information; posting 8 discloses the concept of a single projector at a Lagrange point as opposed to a geosynchronous orbit.’) Aleksandrov teaches further comprising utilizing social media to distribute the data. (2 fig. 3, ‘camera’, ‘shows cameras on a satellite that can be configured to transmit a reflection and transmit telemetry to a celestial body such as earth and the like.’)

 
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keerbal Space Program (November 3, 2016 https://forum.kerbalspaceprogram.com/index.php?/topic/151419-can-we-turn-the-moon-into-a-projection-tv/ ), in view of, Aleksandrov (WO 2014/021743 A2), in further view of, Harding (Satellite Laser Altimetry of Terrestrial Topography: Vertical Accuracy as a Function of Surface Slope, Roughness, and Cloud Cover 2, March 1994).


           In regards to claim 29, Keerbal Space Program discloses discloses a method of claim 26, (see claim rejection 26) Harding further comprising utilizing a controller to dynamically track the targeted region while the projector is projecting the image. (abstract; page 332, ‘uses satellite laser altimetry to obtain digital topographic data the TMLA system creating global tracks for a celestial body and the like. The were many missions using many satellites during the years using updated technology.’)

          It would have been obvious before the effective filing date of the invention to combine the ‘concept’ of Keerbal Space Program, the ‘system’ of Aleksandrov’ with the ‘TMLA System” of Harding in order to provide a method of projecting an image upon a celestial body, and transmitting the information to the desired destination

NOTE:
Goodby Silverstein & Partners San Francisco advertising agency for subbrand: Rolling Rock Beer, https://adsspot.me/media/tv-commercials/rolling-rock-beer-satellite-moonvertising-b5af4adb3e22 , March 2008, 1 pg
Erik Brown, The Greatest Billboard of All Time: The Moon, https://bettermarketing.pub/the-greatest-billboard-of-all-time-the-moon-f8e5e7781690 , August 8, 2020, 7 pgs


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852